Name: Commission Regulation (EC) NoÃ 463/2006 of 21 March 2006 derogating for 2006 from Regulations (EC) NoÃ 596/2004 and (EC) NoÃ 633/2004 regarding the date of issue of export licences in the egg and poultrymeat sectors
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 22.3.2006 EN Official Journal of the European Union L 83/3 COMMISSION REGULATION (EC) No 463/2006 of 21 March 2006 derogating for 2006 from Regulations (EC) No 596/2004 and (EC) No 633/2004 regarding the date of issue of export licences in the egg and poultrymeat sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular Article 3(2) thereof, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organisation of the market in poultrymeat (2), and in particular Article 3(2) thereof, Whereas: (1) Article 3(3) of Commission Regulation (EC) No 596/2004 (3) and Article 3(3) of Commission Regulation (EC) No 633/2004 (4) laying down detailed rules for implementing the system of export licences in the egg and poultrymeat sectors, respectively, provide that export licences are to be issued on the Wednesday following the week during which the licence applications have been lodged, provided that no special measures have since been taken by the Commission. (2) In view of the public holidays in 2006 and the irregular publication of the Official Journal of the European Union during those holidays, the period between the submission of applications and the day on which the licences are to issue will be too brief to guarantee proper administration of the market and so should be extended. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 3(3) of Regulation (EC) No 596/2004 and Article 3(3) of Regulation (EC) No 633/2004, licences shall be delivered for 2006 on the dates set out in the Annex to this Regulation. This derogation shall apply provided that none of the special measures referred to in Article 3(4) of Regulation (EC) No 596/2003 and Article 3(4) of Regulation (EC) No 633/2004 have been taken before the dates of issue in question. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 1913/2005. (3) OJ L 94, 31.3.2004, p. 33. Regulation as amended by Regulation (EC) No 1475/2004 (OJ L 271, 19.8.2004, p. 31). (4) OJ L 100, 6.4.2004, p. 8. Regulation as amended by Regulation (EC) No 1498/2004 (OJ L 275, 25.8.2004, p. 8). ANNEX Period for submission of licence applications Dates of issue From 10 to 14 April 2006 20 April 2006 From 24 to 28 April 2006 4 May 2006 From 1 to 5 May 2006 11 May 2006 From 29 May to 2 June 2006 8 June 2006 From 7 to 11 August 2006 17 August 2006 From 23 to 27 October 2006 3 November 2006 From 18 to 22 December 2006 28 December 2006 From 25 to 29 December 2006 5 January 2007